___________

                                    No. 95-3425
                                    ___________

Robert Wood,                             *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Missouri.
James D. Purkett,                        *
                                         *        [UNPUBLISHED]
              Appellee.                  *


                                    ___________

                     Submitted:     March 29, 1996

                           Filed:   April 4, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Robert Wood appeals the district court's1 denial of his 28 U.S.C. §
2254 petition.      Having carefully reviewed the record and the parties'
briefs, we conclude that no error of law or fact appears and that an
opinion would lack precedential value.


     Accordingly, we affirm.        See 8th Cir. R. 47B.




     1
     The Honorable Carol E. Jackson, United States District Judge
for the Eastern District of Missouri, adopting the report and
recommendation of the Honorable David D. Noce, United States
Magistrate Judge for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-